Title: From John Adams to Alexander Hill Everett, 17 March 1814
From: Adams, John
To: Everett, Alexander Hill



Mr. Everet
Quincy March 17th 1814

I have received your favour of the 15th. Inclosed with this Letter you will find “A Treatise on Expatriation” by George Hay Esqr of Virginia a Son in Law of Mr Monroe, and a speech of Mr Charles J. Ingersol M C. Son of the Clintonian Candidate for V. P. who made the Address at the Antinapolion Dinner, and a Son of Jared of famous Memory, One Collector in Connecticutt and afterwards Judge of Admiralty in Philadelphia under the Royal Govt This Giant is the Giant of the Law in Pennsylvania.
As Worthy a Man, as great a Lawyer and as ardent a Patriot as ever Parsons was, I know him well. My Son T. B. A. Studied Law with him and was introduced to the Profession and practice by him—
I must pray you to return these Pamphlets to me, because they are Presents from the Authors and I have no other Copies.
I am much pleased to find, there are Setts of the Year Books in “Boston. The Precept “Petere fontes” should never be forgotten. The Copy which was always open to me in my Youth was purchased by Mr Fitch at the Auction of Mr Gridleys Library and were carried to England at the Commencement of the revolutionary War.
A paragraph in a Letter I have lately Seen, occations occasioned my Inquiry concerning the Year Books, The subject may hereafter demand your Attention.
“Alfred composed, from the Laws of the Heptarchy, a Digest for the Government of the United Kingdom, and in his Preface he tells Us expressly the Sources from which he drew it, to Wit, the Laws of Ina, of Offa and Athelbert; (not naming the Pentateuch). But his pious Interpolator, very awkwardly, premises to his Work, four Chapters of Exodus, from the 20th. to the 23d, as a part of the Laws of the Land, so that Alfreds Preface is made to stand in the Body of the Work. Judges too have lent a ready hand to further these fraudes, and have been willing to lay the yoke of their Opinions on the Necks of others, to extend the coercions of municipal Law, to the Dogmas of their Religion, by declaring that these make a part of the Law of the Land. In the year Book 34. H. 6 fo. 38. in Quane impedit, where the question was, how far the Common Law, takes notice of the Ecclesiastical Law; Prist, Chief Justice, in the course of his Argument, Says “A tiels luis que its ete Seint eglise, ont en ancien Semiplane. covientamens, a donner credence; car  Commonley sur quets tout manners lui sont fondles; et ausey Sir, nou sumes obliges de conustre lur ley de saint Eglise &” Finch begins the business of falsification by mistranslating and mistaking the Words of Prisot thus “to such Laws of the Church as have Warrent in holy Scripture our Law giveth Credence,” citing the above Case and the Words of Prisot in the margin Finch’s Law B.1.6.3. Here then we find ancient Scripture antient Writing translated holy Scripture. This Wingate in 1658 erected into a Maxim of Law, in the Very Words of Finch, but citing Prisot and not Finch. And Sheppard . Religion in 1675 laying it down in the same Words of Finch quotes the year Book, Finch and Wingate. Then comes Sir Mathew Hale in the case of the King V. Taylor 1. Ventr. 293. 3 Kel. 607 and declares that “Christianity is parcel of the laws of England, citing nobody, and vesting it with his Judgment against the Witches, on his own authority, which indeed was sound and good in all cases into which no Superstition or bigotry could enter, Thus Strengthened the court in 1728, in the King v Woolston, would not suffer it to be questioned whether to write against Christianity was punishable at common law, saying it had been so settled by Hale in Taylors Case, 2. Stra. & 34. Wood therefore 409 without Scruple, lays down as a principle, that all blasphemy and profaness are Offences at the common law and cites Strange. Blacstone in 1763 repeats in the words of Sir Mathew Hale, that Christianity is part of the Laws of England, citing Ventries and strange Ubi Supra. And Lord Mansfield, in the case of the Chamberlain of London v. Evans in 1767 qualifying some what the position says that the essential Principle of revealed Religion are part of the Common Law.—
How many questions may be suggested, on this Subject by Jurists by Phylosophers Theologian and Phylologits, which you may hereafter have to discuss before Courts Juries, Legislative Assemblies or ecclesiastical Counsells?
What are antient Writings? What are holy Scriptures? What is Christianity? What is revealed Religion? What is the essential Principles of it! Are all the Books of the Old and New Testament, Law of the Land.?
But I must abruptly Subscribe myself no with much / Esteem.
John Adams.